Name: 98/556/EC: Commission Decision of 30 September 1998 amending Commission Decision 97/467/EC drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat (notified under document number C(1998) 2941) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade;  agricultural policy;  cooperation policy;  health
 Date Published: 1998-10-01

 Avis juridique important|31998D055698/556/EC: Commission Decision of 30 September 1998 amending Commission Decision 97/467/EC drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat (notified under document number C(1998) 2941) (Text with EEA relevance) Official Journal L 266 , 01/10/1998 P. 0086 - 0086COMMISSION DECISION of 30 September 1998 amending Commission Decision 97/467/EC drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat (notified under document number C(1998) 2941) (Text with EEA relevance) (98/556/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products and live bivalve molluscs (1), as amended by Decision 97/34/EC (2) and in particular Article 2(1) and Article 7 thereof,Whereas Commission Decision 97/467/EC (3), as last amended by Decision 98/219/EC (4), drew up provisional lists of third country establishments from which Member States authorise imports of rabbit meat and farmed game meat; whereas the list of establishments drawn up by the aforementioned Decision does not include establishments producing ratite meat;Whereas the list of third countries from which Member States are authorised to import ratite meat, the animal health conditions and the veterinary certification required for import of this meat in the Community are not established yet;Whereas Member States in accordance with the provisions of Decision 97/467/EC may until 1 October 1998 authorise establishments for import or ratite meat;Whereas the date of 1 October 1998 shall be replaced by 1 October 1999 to allow for adoption of harmonised legislation proposed for presentation to the World Trade Organisation (WTO) for observations;Whereas the measures provided for by this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In Article 1(2)(a) of Decision 97/467/EC the words '1 October 1998` are replaced by '1 October 1999`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 30 September 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 243, 11. 10. 1995, p. 17.(2) OJ L 13, 16. 1. 1997, p. 33.(3) OJ L 199, 26. 7. 1997, p. 57.(4) OJ L 82, 19. 3. 1998, p. 44.